           Case 1:20-cv-08402-AT Document 13 Filed 11/11/20 Page 1 of 5




November 11, 2020                                                                       David W. Bowker
                                                                                          +1 202 663 6558 (t)
By ECF and Email                                                                          +1 202 663 6363 (f)
                                                                                david.bowker@wilmerhale.com

The Honorable Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
Torres_NYSDChambers@nysd.uscourts.gov

       Re: Altana Credit Opportunities Fund SPC et al. v. Bolivarian Republic of Venezuela,
           No. 1:20-cv-8402-AT [rel. 1:19-cv-3123-AT]

Dear Judge Torres,

       On behalf of our clients—Altana Credit Opportunities Fund SPC, Altana Credit

Opportunities Fund 1 SP, and Altana Funds Ltd. Cayman (collectively, “Plaintiffs”)—I

respectfully submit this pre-motion letter under Rules I.B and III.A of your Honor’s Individual

Practices. As set forth below, Plaintiffs seek entry of an order authorizing service of the

summons and complaint on the Bolivarian Republic of Venezuela (“Venezuela”) via diplomatic

channels under 28 U.S.C. § 1608(a)(4)—which, according to Venezuela, is the “only method” of

service currently available. For service under Section 1608(a)(4), the Foreign Mailing

Instructions of the Clerk of this Court direct parties to present a letter of request to the Clerk. See

Clerk’s Office, Foreign Mailing Instructions, at 12. But Plaintiffs respectfully submit this pre-

motion letter to the Court first, in an abundance of caution, to ensure service is properly effected

under the Foreign Sovereign Immunities Act of 1976 (“FSIA”).

       1. Background. Plaintiffs are beneficial owners of bonds issued by Venezuela. See,

e.g., Am. Compl. ¶ 1, Dkt. 12. As your Honor is aware from related cases, Venezuela has failed

since October 2017 to pay owed principal on those bonds that have matured, and has also failed
            Case 1:20-cv-08402-AT Document 13 Filed 11/11/20 Page 2 of 5




The Honorable Analisa Torres
November 11, 2020
Page 2


to pay owed interest in accordance with the bonds’ terms. See, e.g., Contrarian Capital Mgmt.,

L.L.C. v. Bolivarian Republic of Venezuela, 2020 WL 5849013, at *1 (S.D.N.Y. Oct. 1, 2020)

(Torres, J.). Plaintiffs filed their complaint in this action on October 8, 2020, and filed an

amended complaint on November 5, 2020, asserting claims for breach of contract with respect to

the owed principal and interest payments.

        As your Honor also knows, there have been important political developments in

Venezuela that have caused the U.S. government to make certain political determinations that are

binding on U.S. courts. On January 23, 2020, President Donald Trump announced that the

United States would no longer recognize Nicolás Maduro as President of Venezuela and instead

recognizes National Assembly President Juan Guaidó as the “Interim President of Venezuela.”

The White House, Statements and Releases: Statement from President Donald J. Trump

Recognizing Venezuelan National Assembly President Juan Guaido as the Interim President of

Venezuela (Jan. 23, 2019). * Thus, as this Court has recognized, “[t]he United States government

recognizes Juan Guaidó as the legitimate president of Venezuela,” and “[t]hat determination is

binding on this Court.” Contrarian Capital Mgmt., L.L.C., 2020 WL 5849013, at *2.

        2. Argument. The FSIA provides at 28 U.S.C. § 1608(a) the exclusive rules for service

of process on a foreign state like Venezuela. Under the FSIA, a plaintiff must “‘attempt service

by the first method (or determine that it is unavailable) before proceeding to the second method,

and so on.’” Angellino v. Royal Family Al-Saud, 688 F.3d 771, 773 (D.C. Cir. 2012).


*
         Available at https://www.whitehouse.gov/briefings-statements/statement-president-donald-j-trump-
recognizing-venezuelan-national-assembly-president-juan-guaido-interim-president-venezuela/.
          Case 1:20-cv-08402-AT Document 13 Filed 11/11/20 Page 3 of 5




The Honorable Analisa Torres
November 11, 2020
Page 3


       Venezuela has stated—expressly and unequivocally—that three of the four possible

methods of service under the FSIA are unavailable and that “[t]he only method of service

currently available against the Republic is set forth in § 1608(a)(4), which allows for service

through diplomatic channels.” Memorandum in Support of Motion to Vacate Certificate of

Default & Dismiss for Lack of Personal Jurisdiction at 17, Lovati et al. v. Bolivarian Republic of

Venezuela, No. 19-cv-4796-ALC (S.D.N.Y. Mar. 13, 2020), Dkt. 44 (emphasis added) (hereafter

“Venezuela Lovati Br.”). As explained below, all the other methods, as set forth in Sections

1608(a)(1)-(3), are unavailable.

       First, while the bonds at issue do contain a “special arrangement,” 28 U.S.C.

§ 1608(a)(1)—for service on Venezuela by bondholders, allowing for service on the Consulate

General or an alternative agent to accept service of process in New York—Venezuela has

declared that this method of service is unavailable. That is because, as Venezuela has

acknowledged, it has closed the Consulate General and breached “its contractual promise to

maintain its Consulate in New York or an alternate agent to accept service of process.” Def.’s

Reply in Support of Motion to Vacate Certificate of Default & Dismiss for Lack of Personal

Jurisdiction 1, Lovati, No. 19-cv-4796-ALC, Dkt. 48.

       Second, under Section 1608(a)(2), a plaintiff may attempt to serve a copy of the summons

and complaint in accordance with an applicable international convention. Venezuela is a

signatory to the Hague Convention on the Service Abroad of Judicial and Extrajudicial

Documents in Civil or Commercial Matters, which requires each signatory to “establish a central
             Case 1:20-cv-08402-AT Document 13 Filed 11/11/20 Page 4 of 5




The Honorable Analisa Torres
November 11, 2020
Page 4


authority to receive requests for service of documents from other countries.” Volkswagenwerk

Aktiengesellschaft v. Schlunk, 486 U.S. 694, 698 (1988). As courts have recognized, however,

“Venezuela has failed to comply with its obligations to receive and transmit service papers under

that framework.” Tidewater Inv. SRL v. Bolivarian Republic of Venezuela, 2018 WL 6605633,

at *3, *5 (D.D.C. Dec. 17, 2018). But in any event, as Venezuela has made clear, “service under

the Hague Convention, or by delivery to the Ministry of Foreign Affairs” is unavailable because

it “would require the Court to recognize the actions and decrees of the Maduro regime, in

contravention of the Executive’s exclusive recognition of Juan Guaidó.” Venezuela Lovati

Br. 17.

          Third, the FSIA would then require service by mail under Section 1608(a)(3). But as this

Court has recognized, Venezuela expressly objected to service by mail when it acceded to the

Hague Convention; as a result, Section 1608(a)(3) “appear[s] to be ‘categorically unavailable.’”

Order 2, Casa Express Corp. v. Bolivarian Republic of Venezuela, No. 18-cv-11940-AT

(S.D.N.Y. Apr. 3, 2019), Dkt. 22 (quoting Azadeh v. Government of Islamic Republic of Iran,

318 F. Supp. 3d 90, 99 (D.D.C. 2018)). Moreover, again, Venezuela takes the express position

that this method of service is unavailable. Venezuela Lovati Br. 17.

          Thus, for the foregoing reasons, Plaintiffs respectfully request that the Court order them

to effect service through the U.S. Department of State under Section 1608(a)(4), given the

unavailability of the other methods of service prescribed by the FSIA.

                                           *       *       *
             Case 1:20-cv-08402-AT Document 13 Filed 11/11/20 Page 5 of 5




The Honorable Analisa Torres
November 11, 2020
Page 5


       Because Plaintiffs have not yet served Venezuela, Plaintiffs do not know if Venezuela is

represented by counsel in this matter. Given that we have previously corresponded with

Venezuela’s counsel in a related case, however, we have copied them on this letter.


Sincerely,




/s/ David W. Bowker
David W. Bowker


cc:    Kent A. Yalowitz
       kent.yalowitz@arnoldporter.com

       E. Whitney Debevoise
       whitney.debevoise@arnoldporter.com
